DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 02/23/2022.  These drawings are reviewed and accepted by the examiner.

Allowable Subject Matter
Claims 2-21 would be allowable if the nonstatutory double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:   

Regarding the independent claims 2, 8, and 15, Lee (US 20160098403 A1) teaches:
“receiving documents containing text written in a type of natural language, individual ones of the documents associated with a document number” (par. 0048; ‘Documents D.sub.i are scanned (in the sense of analyzed) for use in the semantic description module and for use in the quality-indicator based scoring module.’);
“representing text included in the documents using a generated computer representation for words in the text” (par. 0086; ‘For simplicity and illustrative purpose, a simple term-frequency (TF) method is applied (term-frequency is a numerical statistic which reflects how important a word is to a document in a collection or corpus, and is a type of information retrieval technique).’);
“generating one or more document portions for the individual ones of the documents” (par. 0060; ‘In one embodiment, when the document ranking apparatus (referred to in this section as a system) receives search requests for document selection, it proceeds as follows’);
“generating a word count for individual ones of the document portions” (par. 0086; ‘Before counting the term frequency, the documents are pre-process by the standard Natural language processing (NLP), e.g. tokenization, stemming, stop words removal, etc.’);
“generating a word count ratio for individual ones of the document portions” (par. 0101; ‘The correctness can be defined by the ratio between the total number of words count, and the total word count minus number of spelling mistakes and the number of grammar errors.’);
“determining a word frequency for the individual ones of the words included in the document portions” (par. 0086; ‘For simplicity and illustrative purpose, a simple term-frequency (TF) method is applied (term-frequency is a numerical statistic which reflects how important a word is to a document in a collection or corpus, and is a type of information retrieval technique).’);
“generating a commonness score for the individual ones of the document portions [[based at least in part on the word frequency for the individual ones of the words in the document portions]];” (par. 0060; ‘For the similarity score process, two sub-processes are carried out: [0063] a. Within the given file path fp, the system first checks the existence of the semantic descriptions (SD) of each document. In the case that it does not exist, SD.sub.i will be generated using the text summarization technologies. [0064] b. The system computes the similarity score by using the search term t against the semantic descriptions to generate the initial ranking list.’).
However, Lee does not expressly teach:
“identifying a referential word count”;
“generating a commonness score for the individual ones of the document portions based at least in part on the word frequency for the individual ones of the words in the document portions;”;
“identifying a document portion of the document portions having a commonness score representing a highest commonness score of the individual ones of the document portions”;
“generating a commonness score ratio for the individual ones of the document portions by dividing the commonness score representing the highest commonness score by the commonness score for the individual ones of the document portions”;
“generating an overall score for the individual ones of the document portions based at least in part on the word count ratio and the commonness score ratio for the individual ones of the document portions”; and
“generating a user interface including at least one overall score for one of the document portions in proximity to the generated document identification number associated with the one of the document portions.”
While there are prior art that teach variations of similarity/commonness scores (see PTO-892), the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “generating a commonness score for the individual ones of the document portions based at least in part on the word frequency for the individual ones of the words in the individual ones of the document portions;” and “generating an overall score for the individual ones of the document portions based at least in part on the word count ratio and the commonness score ratio for the individual ones of the document portions” in combination with the other claimed features. Therefore, the claims as a whole are allowable.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 13 of U.S. Patent No. 10366461. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to calculating a commonness score for document portions. Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. ASCII, Unicode, or an equivalent technology, taking the square root of the sum of the squares of the inverse of the word frequency for each one of the separate words in the individual ones of the document portions, etc. (see claim 1 of US Patent application) and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Instant Claims
US Patent Claims
2. (New) A computer-implemented method comprising:

receiving documents containing text written in a type of natural language, individual ones of the documents associated with a generated document identification number;
generating one or more document portions for the individual ones of the documents; generating a word count for individual ones of the document portions; identifying a referential word count; generating a word count ratio for individual ones of the document portions based at least in part on the referential word count and the word count for individual ones of the document portions; determining a word frequency for the individual ones of the words included in the document portions; generating a commonness score for the individual ones of the document portions based at least in part on the word frequency for the individual ones of the words in the document portions; identifying a document portion of the document portions having a commonness score representing a highest commonness score of the individual ones of the document portions; generating a commonness score ratio for the individual ones of the document portions by dividing the commonness score representing the highest commonness score by the commonness score for the individual ones of the document portions; generating an overall score for the individual ones of the document portions based at least in part on the word count ratio and the commonness score ratio for the individual ones of the document portions; and generating a user interface including at least one overall score for one of the document portions in proximity to the generated document identification number associated with the one of the document portions.

3. (New) The computer-implemented method of claim 2, wherein the method further comprises preprocessing the documents by: identifying a listing of stop words, duplicate words, and punctuation in the text based at least in part on respective computer representations associated with the stop words, duplicate words, and punctuation; and removing the stop words, duplicate words, and punctuation from the text.
1. A computer-implemented method comprising: 
receiving a plurality of documents containing text written in a type of natural language, each document associated with a unique document identification number; representing text included in the plurality of documents using unique computer representations for each word in the text, the computer representations comprising ASCII, Unicode, or an equivalent technology; preprocessing the plurality of documents by: generating one or more document portions from each of the plurality of documents, each one of the document portions associated with one of the unique document identification numbers; parsing the text included in the plurality of documents into separate words based at least in part on each word's associated computer representation; identifying stop words, duplicate words, and punctuation in the text based at least in part on the respective computer representation associated with the individual stop words, duplicate words, and punctuation; and removing the stop words, duplicate words, and punctuation from the text; generating a word count for each of the document portions by counting the number of computer representations of separate words in each one of the document portions; identifying a referential word count; calculating a word count ratio for each of the document portions by dividing the referential word count by the word count for each individual one of the document portions; determining, based at least in part on the computer representations, a word frequency for each word included in the document portions, the word frequency being a total number of instances that a word is found in the document portions prior to removal of duplicate words; generating a commonness score for each of the document portions by taking the square root of the sum of the squares of the inverse of the word frequency for each one of the separate words in the individual ones of the document portions; identifying a document portion of the document portions having a highest commonness score; calculating a commonness score ratio for each of the document portions by dividing the highest commonness score by the commonness score for the individual ones of the document portions; calculating an overall score for each of the document portions based on a normalization of the square root of the sum of the square of the word count ratio and the square of the commonness score ratio for the individual ones of the document portions; and generating a user interface including at least one overall score for one of the document portions in proximity to the unique document identification number associated with the one of the document portions and an indicia indicating one or more anomalies for the one of the document portions.
Claims 4-21
Claims 3-7 and 13



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658